tcmemo_2010_39 united_states tax_court thomas carol rosato petitioners v commissioner of internal revenue respondent docket no filed date alan j garfunkel for petitioners shawna a early for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 in relation to petitioners’ federal_income_tax after a concession by petitioners the issues for decision are whether thomas rosato petitioner was an independent_contractor statutory_employee or common_law_employee and whether petitioners are subject_to the sec_6662 penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioners resided in new york at the time the petition was filed beginning in petitioner worked as a salesperson for o c tanner tanner a company headquartered in salt lake city utah that provides products and services that assist companies with developing programs for recognizing and rewarding their employees petitioner entered into an employment agreement with tanner dated date that detailed petitioner’s sales territory in the new york city area tanner also provided petitioner with a list of clients that he was not allowed to solicit and petitioner was not permitted to work as a salesperson for tanner’s competitors or other employers while he was acting as a salesperson for tanner this noncompetition obligation was limited to the time petitioner was acting as a salesperson for tanner the employment agreement identified petitioner as an employee of tanner terms of the employment agreement included the employee shall devote his full working time and his best efforts to the service of the company in selling and promoting the company’s products in accordance with company policies and under company direction and during the term of this agreement he shall not engage in outside business activities he shall have no authority to bind or obligate the company in any way without prior written authorization from an official of the company in salt lake city any expense incurred by the employee in excess of his expense allowance shall be paid_by him and the employee shall not obligate the company in any way for any of his expenses without prior written authorization by an officer of the company in salt lake city utah the employee is not authorized to and shall not handle any money or other forms of payment by customers unless specifically directed to do so by an official of the company in salt lake city utah in special instances the employment agreement was supplemented with several addenda regarding compensation and expense allowances between and in date tanner advised its salespeople by letter that the company was adopting the principles of the golden rule within the employer-employee relationship eliminating signed or unsigned written agreements and that as a first step all contracts whether signed or unsigned are no longer necessary the company intends to honor the terms of these agreements as they relate to your compensation your territory and other general policy matters regarding your employment relationship with the company in the future instead of stating policies in written contracts the company will utilize letters bulletins staff memos etc to define company policies and explain company changes a letter dated date from tanner and addressed to petitioner instructed him that by signing and returning a copy of this letter he acknowledged that his prior written_agreement with the company was terminated and that he supported tanner’s new policies petitioner signed and dated the letter date tanner did not alter the relationship with petitioner or salespersons holding similar situations and intended to continue treating them as employees in a letter dated date tanner notified petitioner of the conditions of your employment at o c tanner because of several concerns regarding petitioner’s actions at work these conditions included that petitioner attend monthly counseling sessions some of which tanner scheduled for petitioner conduct weekly meetings and provide corresponding written reports to tanner during petitioner continued to work as a salesperson for tanner in new york new york tanner required petitioner to attend company sales meetings and training sessions and expected petitioner to have a presence in the new york office however tanner did not set petitioner’s work hours or instruct him when to work he could take days off as he chose and he could perform some of his sales work from home according to tanner in mr rosato was expected to devote his working hours to the advancement of o c tanner’s interests we also expected him to work solely for o c tanner and not to engage in side businesses that competed with o c tanner mr rosato was free to engage in other business activities eg leasing real_estate so long as it was done on his own time if mr rosato had left o c tanner he would not be prohibited from working for a competitor although we would have insisted he maintain oct’s confidences and trade secrets tanner’s understanding of the nature of its relationship with petitioner for the period of through was that at all times he was an at-will employee in addition to working as a salesperson for tanner during petitioner managed tanner’s regional_office in new york new york in this capacity petitioner supervised salespersons secretaries and other administrative personnel in the new york regional_office whom tanner hired with respect to the new york office and its employees tanner and petitioner followed a cost-sharing arrangement based on a formula set forth by tanner petitioner paid for a portion of his office half of the cost of his personal secretary and half of the cost of his own administrative assistant petitioner also paid commissions to other new york-based tanner salespersons from the commissions that he received from tanner petitioner had input regarding the hiring of these salespersons petitioner was permitted to participate in tanner’s retirement_plan for sales representatives and in tanner’s profit- sharing plan during petitioner was included in tanner’s medical insurance plan sec_401 plan group term life_insurance plan and unemployment insurance plan petitioner made contributions toward the cost of the medical insurance plan to the sec_401 plan and to the group term life_insurance plan tanner outlined expense reporting requirements in the monthly regional expense report instructions dated date tanner’s expense report instructions identified expenses that were considered reimbursable and nonreimbursable accordingly petitioner submitted monthly expense reports to tanner for reimbursement of operating_expenses such as phone utilities postage customer entertainment office supplies and meals petitioner did not receive reimbursements from tanner for all of his business_expenses related to sales efforts on behalf of tanner petitioner received a form_w-2 wage and tax statement from tanner for that reported his income as wages tips other compensation the form_w-2 also reported that tanner withheld federal and state income taxes and social_security and medicare taxes and that tanner had established a sec_401 plan account for petitioner tanner did not report that petitioner was a statutory_employee on the form_w-2 petitioners jointly filed a form_1040 u s individual_income_tax_return for and left blank line wages salaries tips etc on an attached schedule c profit or loss from business petitioner’s wife reported profit from a real_estate sales business on another attached schedule c petitioner reported his principal business or profession as outside sales and reported gross_receipts or sales of dollar_figure the wage amount shown on the form_w-2 that tanner issued petitioner checked the box on line of his outside sales schedule c misrepresenting that his form_w-2 identified him as a statutory_employee petitioner did not claim expenses for the business use of a home on the schedule c in the notice_of_deficiency the irs determined that petitioner was a common_law_employee and therefore was not permitted to report income and expenses on schedule c the explanation in the notice stated only statutory_employee income can be offset by expenses reported on schedule c profit or loss from business or schedule c-ez since your employer did not indicate on form_w-2 wage and tax statement that you were a statutory_employee we cannot allow the expenses used to offset that income on schedule c or schedule c-ez on the basis of this determination the irs reported petitioners’ tax required to be shown on the return as dollar_figure--dollar_figure more than petitioners had reported the irs further determined that petitioners are liable for the accuracy- related penalty under sec_6662 discussion an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a itemized_deductions to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_62 sec_63 d a and b a itemized_deductions may be limited under sec_68 and may have alternative_minimum_tax implications under sec_56 an individual who performs services as an independent_contractor is entitled to deduct expenses_incurred in the performance of services on schedule c and is not subject_to limitations imposed on miscellaneous_itemized_deductions a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and may deduct business_expenses on schedule c see rosemann v commissioner tcmemo_2009_185 revrul_90_93 1990_2_cb_33 petitioners argue that in petitioner was an independent_contractor or statutory_employee and is entitled to deduct business_expenses on schedule c respondent contends that petitioner was a common_law_employee in and that unreimbursed employee_expenses are thus properly reportable on schedule a subject_to the percent of adjusted_gross_income limitation an individual qualifies as a statutory_employee under sec_3121 only if the individual is not a common_law_employee pursuant to sec_3121 see 117_tc_263 rosemann v commissioner supra sec_3121 defines employee in pertinent part as follows any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- d as a traveling or city salesman other than as an agent-driver or commission-driver engaged upon a full-time basis in the solicitation on behalf of and the transmission to his principal except for side-line sales activities on behalf of some other person of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed because an individual qualifies as a statutory_employee only if the individual is not a common_law_employee we will first decide whether petitioner was a common_law_employee of tanner although the income_tax treatment of a taxpayer’s trade_or_business expense deductions under sec_62 depends on whether the taxpayer is performing services as an employee subtitle a of the internal_revenue_code does not define employee under these circumstances we apply common_law rules to determine whether the taxpayer is an employee 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir whether an individual is an employee must be determined on the basis of the specific facts and circumstances involved 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 relevant factors include the degree of control exercised by the principal which party invests in the work facilities used by the worker the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal's regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits see 503_f2d_423 2d cir ewens miller inc v commissioner supra pincite weber v commissioner supra pincite we consider all of the facts and circumstances of each case and no single factor is determinative ewens miller inc v commissioner supra pincite weber v commissioner supra pincite although not the exclusive inquiry the degree of control exercised by the principal over the worker is the crucial test in determining the nature of a working relationship see 538_us_440 104_tc_140 to retain the requisite degree of control_over a worker the principal need not direct the worker’s every move it is sufficient if the right to do so exists weber v commissioner supra pincite see sec_31_3401_c_-1 employment_tax regs relying on hathaway v commissioner tcmemo_1996_389 petitioners assert that tanner’s lack of control and lack of the right to control the manner and means by which petitioner solicited sales strongly supports a finding that petitioner was not an employee of tanner unlike petitioner the traveling salesperson in hathaway was not required to attend sales meetings or maintain an office presence and was permitted to sell nonconflicting lines of merchandise from other companies additionally tanner’s date letter to petitioner that outlined conditions of petitioner’s employment shows that petitioner had superiors at tanner who oversaw and supervised his performance the fact that a worker provides his or her own tools or owns a vehicle that is used for work is indicative of independent_contractor status ewens miller inc v commissioner supra pincite citing 900_f2d_49 5th cir additionally maintenance of a home_office is consistent with independent_contractor status although alone it does not constitute sufficient basis for a finding of independent_contractor status see colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir petitioner and tanner followed a cost-sharing arrangement with respect to the new york office the record does not reflect the detailed terms of this arrangement further although petitioner incurred additional expenses related to tanner sales activities and hired a personal secretary and administrative assistant it was his decision to incur these additional costs and tanner shared some of these expenses cf hathaway v commissioner supra salesperson not reimbursed for office space expenses and only provided minimal supplies from company such as order forms sample swatches and preaddressed envelopes additionally petitioner claimed that he worked from home on occasion but he has not presented any evidence that he made expenditures to establish a home_office qualifying under sec_280a see cole v commissioner tcmemo_2006_44 lewis v commissioner tcmemo_1993_635 the opportunity for profit or loss indicates nonemployee status simpson v commissioner supra pincite earning an hourly wage or fixed salary indicates that an employer-employee relationship exists see kumpel v commissioner tcmemo_2003_265 petitioner was not paid a fixed wage and because he shared expenses with tanner he risked a net_loss if his profits did not exceed his expenses where the principal retains the right to discharge a worker it is indicative of an employer-employee relationship see colvin v commissioner supra tanner retained the right to discharge petitioner at will petitioner’s sales efforts were an integral part of tanner’s regular business of providing products and services relating to assisting companies with developing programs for recognizing and rewarding their employees where work is part of the principal’s regular business it is indicative of employee status see simpson v commissioner supra pincite rosemann v commissioner tcmemo_2009_185 permanency of a working relationship is indicative of common_law_employee status see rosemann v commissioner supra the lengthy working relationship between tanner and petitioner weighs in favor of petitioner’s being a common_law_employee the record shows that tanner considered petitioner a common_law_employee petitioner and tanner did not have a written employment contract in place in however after tanner adopted the golden rule principle the parties continued to honor the terms and conditions of the original employment contract and in tanner further mandated conditions that petitioner had to follow to maintain his position the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 tanner provided petitioner a form_w-2 for and withheld federal and state income taxes and social_security and medicare taxes from petitioner’s pay benefits such as health insurance life_insurance and retirement plans are typically provided to employees weber v commissioner t c pincite petitioner participated in tanner’s medical insurance plan sec_401 plan group term life_insurance plan and unemployment insurance plan tanner also reimbursed petitioner for business_expenses according to outlined terms considering the record and weighing the factors we conclude that petitioner was a common_law_employee of tanner in thus petitioner is precluded from being a statutory_employee pursuant to sec_3121 see ewens miller inc v commissioner t c pincite rosemann v commissioner supra respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure a taxpayer is negligent when he or she fails ‘to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part and vacating in part t c memo affg tcmemo_1995_46 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is proper to impose penalties 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite respondent determined that petitioners have an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax in respondent contends that the amount of tax required to be shown on petitioners’ tax_return is dollar_figure and the understatement of income_tax is dollar_figure which is greater than dollar_figure and than percent of the amount of tax required to be shown and thus is substantial furthermore respondent asserts that when they received a form_w-2 from tanner that reported petitioner’s earnings as salary or wages and did not classify petitioner as a statutory_employee petitioners were put on notice that these earnings were not eligible for reporting on schedule c respondent’s burden of production has been met petitioners argue that they are not liable for the sec_6662 penalty because hathaway v commissioner tcmemo_1996_389 constitutes substantial_authority on which petitioners relied because the authority upon which petitioners rely is materially distinguishable from the instant case it is not substantial_authority for their erroneous position see 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id this factor includes in some circumstances the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional id petitioners’ substantial_understatement_of_income_tax resulted from claiming deductions on schedule c that were properly reportable on schedule a petitioners have failed to show that this position was taken with reasonable_cause and in good_faith within the meaning of sec_6664 petitioners do not argue that they reasonably relied on the advice of a professional such as an accountant to support their claim that they had reasonable_cause for and acted in good_faith with respect to any portion of the underpayment_of_tax for see sec_1_6664-4 income_tax regs furthermore on their tax_return petitioners misrepresented petitioner’s employee status as reported on the form_w-2 from tanner petitioners have failed to establish that they are not liable for the accuracy- related penalty under sec_6662 we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
